 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TYRONE HUNT,                                      No. 2:19-cv-1129 CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   J. RAMSEY, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On September 3, 2019, the court dismissed plaintiff’s complaint with leave to amend.

19   Plaintiff has filed an amended complaint.

20          The court is required to screen complaints brought by prisoners seeking relief against a

21   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

22   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

23   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

25          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

26   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

27   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

28   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
                                                      1
 1   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 2   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 3   Cir. 1989); Franklin, 745 F.2d at 1227.

 4          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 5   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 6   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 7   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 8   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

 9   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

10   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

11   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

12   at 678. When considering whether a complaint states a claim upon which relief can be granted,

13   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

14   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

15   U.S. 232, 236 (1974).

16          The court has reviewed plaintiff’s amended complaint and finds that it fails to state a

17   claim upon which relief can be granted under federal law. Plaintiff’s amended complaint must be

18   dismissed. The court will, however, grant leave to file a second amended complaint.

19          As to the contents of his second amended complaint, plaintiff is informed as follows:

20          1. Any challenge to prisoner disciplinary proceedings which resulted in the revocation of
21   good conduct sentence credit must be brought in a petition for writ of habeas corpus and not a 42

22   U.S.C. § 1983 action unless the revoked sentence credit has been restored. See Edwards v.

23   Balisok, 520 U.S. 641, 646-47 (1996).

24          2. Plaintiff cannot proceed on a §1983 claim for damages if the claim implies the

25   invalidity of the length of his sentence. Heck v. Humphrey, 512 U.S. 477, 487 (1994).

26          3. There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
27   or connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423

28   U.S. 362 (1976). Furthermore, vague and conclusory allegations of official participation in civil
                                                       2
 1   rights violations are not sufficient. Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 2          4. Plaintiff’s second amended complaint must comply with Rule 8 of the Federal Rules of

 3   Civil Procedure by being “short” and “plain.” To that end, the second amended complaint may

 4   not exceed 20 pages. Unnecessary background information shall be omitted and plaintiff should

 5   refrain from being verbose, for example, by not repeating the phrase “plaintiff is informed and

 6   believes, and thereon alleges” over and over again.

 7          5. The Equal Protection Clause generally protects against unequal treatment as a result of

 8   intentional or purposeful discrimination. Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997).

 9          6. In order to state a cognizable claim for violation of due process plaintiff must allege

10   facts which suggest that he was deprived of a protected liberty interest. Such liberty interests are

11   “generally limited to freedom from restraint which, while not exceeding the sentence in such an

12   unexpected manner as to give rise to protection by the Due Process Clause of its own force,

13   [citations omitted], nonetheless imposes atypical and significant hardship on the inmate in

14   relation to the ordinary incidents of prison life.” Sandin v. Connor, 515 U.S. 472, 484 (1995).

15          7. Prison officials generally cannot retaliate against inmates for exercising First

16   Amendment rights. Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985). Because a prisoner’s

17   First Amendment rights are necessarily curtailed, however, a successful retaliation claim requires

18   a finding that “the prison authorities’ retaliatory action did not advance legitimate goals of the

19   correctional institution or was not tailored narrowly enough to achieve such goals.” Id. at 532.

20   The plaintiff bears the burden of pleading and proving the absence of legitimate correctional
21   goals for the conduct of which he complains. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995).

22          Also, in order to state a claim for retaliation, plaintiff must point to facts indicating a

23   causal connection between the adverse action and the protected conduct. Watison v. Carter, 668

24   F.3d 1108, 1114 (9th Cir. 2012).

25          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

26   make plaintiff’s second amended complaint complete. Local Rule 220 requires that an amended
27   complaint be complete in itself without reference to any prior pleading. This is because, as a

28   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375
                                                       3
 1   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files a second amended complaint, the other pleadings

 2   no longer serve any function in the case. Therefore, in an amended complaint, as in an original

 3   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 4          In accordance with the above, IT IS HEREBY ORDERED that:

 5          1. The stay imposed in this case is lifted.

 6          2. Plaintiff’s amended complaint is dismissed.

 7          3. Plaintiff is granted thirty days from the date of service of this order to file a second

 8   amended complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

 9   of Civil Procedure, and the Local Rules of Practice. The second amended complaint must bear

10   the docket number assigned this case and must be labeled “Second Amended Complaint.” Failure

11   to file a second amended complaint in accordance with this order will result in a recommendation

12   that this action be dismissed.

13   Dated: March 30, 2020
                                                      _____________________________________
14
                                                      CAROLYN K. DELANEY
15                                                    UNITED STATES MAGISTRATE JUDGE

16

17

18   1
     hunt1129.14
19

20
21

22

23

24

25

26
27

28
                                                       4
